DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopp (US 2018/0008338).
Regarding claim 1, Kopp teaches a gearbox assembly (100) for a surgical instrument, comprising:
a drive gear including a round gear configured to receive a rotational input (110 to rotate) and a lead screw coupled to the round gear such that the rotational input to the round gear rotates the lead screw (lead screw 114, with 110 rotating 114 as in par. [0048] and Fig. 4);
a first hub threadingly engaged about the lead screw such that rotation of the lead screw translates the first hub therealong (hub 150 engaged about lead screw 114 to move 150 axially as lead screw is rotated);
a second hub spaced-apart from the first hub (142);

a compression spring disposed between the first and second hubs (spring 143),
wherein, when a force acting against translation of the drive rod is below a threshold, the rotational input translates the first hub to, in turn, translate the compression spring to, in turn, translate the second hub and the drive rod (par. [0047] with a force to actuate the hub and drive rod, when the force is below a spring force), and
wherein, when the force acting against translation of the drive rod is equal to or above the threshold, the rotational input translates the first hub to, in turn, compress the compression spring against the second hub while the second hub and drive rod are maintained in position (par. [0047] when force is equal to the spring force of 143, spring 143 acts as overload protection).
Regarding claim 11, Kopp teaches a surgical instrument, comprising: a housing (102); a shaft extending distally from the housing (122 from housing); an end effector assembly extending distally from the shaft (200 extending from 122), the end effector assembly including first and second jaw members (202a-b), at least the first jaw member movable relative to the second jaw member from a spaced-apart position to an approximated position to grasp tissue therebetween (Fig. 8a-b jaws open and close); and a gearbox assembly disposed within the housing (100), the gearbox assembly including:
a drive gear including a round gear configured to receive a rotational input (110) and a lead screw coupled to the round gear such that the rotational input to the round gear rotates the lead screw (lead screw 114, with 110 rotating 114 as in par. [0048] and Fig. 4);
a first hub threadingly engaged about the lead screw such that rotation of the lead screw translates the first hub therealong (hub 150 engaged about lead screw 114 to move 150 axially as lead screw is rotated);
a second hub spaced-apart from the first hub (142 spaced from 150);

Regarding claims 2 and 12, Kopp teaches an input gear disposed in meshed engagement with the round gear of the drive gear to provide the rotational input to the round gear (par. [0041]-[0042] respective drive member to be coupled to 110 to rotate upon actuation of a motor).
Regarding claims 3 and 13, Kopp teaches an external input and an input shaft operably coupled between the external input and the input gear such that rotational driving of the external input provides the rotational input to the round gear (par. [0041]-[0042] external input of motor of 20 as in par. [0042], with drive member of 20 to rotate 110).
Regarding claims 5 and 15, Kopp teaches wherein the drive rod extends coaxially through at least one of: the first hub, the second hub, the compression spring, or the drive gear (drive rod 122 coaxially through spring 143 and second hub 142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-10, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopp.
Regarding claims 4 and 14, Kopp teaches wherein the first hub is a distal hub and the second hub is a proximal hub (first hub 150 is distal, second hub 142 proximal), the external input disposed proximally of the proximal hub (motor in 20 proximal to the proximal hub), but is silent where the input gear disposed distally of the distal hub.However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the input gear disposed distally of the distal hub, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with where the input occurs.
Regarding claims 6 and 16, Kopp is silent wherein the drive rod extends coaxially through each of: the first hub, the second hub, the compression spring, and the drive gear.However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move coaxially arrange the hubs, spring and drive gear, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claims 7 and 17, Kopp teaches wherein the first and second hubs are coupled to one another (Fig. 4, 150 and 142 coupled together via at least 143) to define a maximum distance therebetween (distance between 150 and 142), but is not explicit wherein the compression spring is partially compressed when the first and second hubs define the maximum distance therebetween.However, it would have been obvious to one of ordinary skill in the art to modify the spring with levels of compression or spring force to achieve a desired threshold compression or extension as desired by Kopp (par. [0052]). This would involve routine experimentation in the art to position a spring in the desired configuration to have the specified threshold compression or extension.
Regarding claims 8 and 18, Kopp teaches further comprising at least one guide bar operably coupled between the first and second hubs (154 between 150 and 142), the at least one guide bar defining first and second rims configured to interact with first and second shoulders of the first and second hubs, respectively, to define the maximum distance between the first and second hubs (bar 154 and 104 defining the distance between the hubs).
Regarding claims 9 and 19, wherein the first hub is moved towards the second hub when the compression spring is compressed against the second hub to reduce a distance between the first and second hubs (par. [0047] with 143 compressed with 150 and 142 moved toward each other).
Regarding claims 10 and 20, wherein the drive rod is engaged with the second hub via a lock plate defining a keyhole (122 engaged to 142 via 144, locking 122 to 142).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aranyi (US 2016/0242779) teaches gears with a screw gear coaxial for actuating jaws. Brisson .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794